DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:
Regarding claim 15, on line 1, it appears that the word “The” is missing before the word “terminal”.
Claim 16 is also objected to as being dependent on claim 15 and containing the same deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. 2018/0255532) (hereinafter “Li”).  Li teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for indicating multi-service data multiplex transmission, comprising:  detecting that a first service data multiplexes a first transmission resource pre-allocated to a second service data, the first transmission resource being a transmission resource capable of multiplex transmission of the first service data and the second service data; sending an occupation indication information to a terminal for the terminal to receive the second service data according to the occupation indication information” is anticipated by a base station that utilizes an indication-based multiplexing approach to convey puncturing to a UE (terminal), where an eMBB UE (for second service data) may detect an indicator (occupation indication information) transmitted by the base station and discard resources reserved for URLLC, and where a URLLC UE (for first service data) may detect the indicator (occupation indication information) transmitted by the base station and then start decoding the multiplexed information as spoken of on pages 6-7, paragraph [0074].
“Notifying an available transmission location of the first service data on each transmission unit to the terminal by a predefined manner, radio resource control RRC signaling, media access control MAC control element CE or physical layer signaling for the terminal to receive the first service data at the available transmission location before the detecting that a first service data multiplexes a first transmission resource pre-allocated to a second service data” is anticipated by the base station 105-c of Figure 9 that transmits (notifies) URLLC data toward URLLC UE 115-g prior to (before) sidelink 
“Wherein the occupation indication information includes at least one of a time domain resource occupation indication information or a frequency domain resource occupation indication information, the time domain resource occupation indication information is indicated based on a time domain transmission structure of the first service data, a time domain transmission unit structure of the second service data or a predefined time domain transmission unit structure, a time transmission unit of the first service data, a time-frequency transmission unit of the second service data or a predefined time-frequency transmission unit comprises the first transmission resource and a second transmission resource, the second transmission resource is used to transmit the second service data, a priority of the first service data is higher than that of the second service data” is anticipated by the received indicator that contains information such as a flag indicating the existence of URLLC data, frequency or time punctured resources (time/frequency transmission unit structure), etc.; where the URLLC data includes critical information (higher priority) as spoken of on pages 6-7, paragraph [0074].
Lastly, “sending a correspondence between different occupation indication information and whether there is the first service data transmission at the available transmission location to the terminal by a predefined manner, radio resource control RRC signaling, media access control MAC control element CE or physical layer signaling before sending an occupation indication information to the terminal” is anticipated by the base station 105-c of Figure 9 that transmits URLLC data (sends 
Regarding claim 5, “wherein the occupation indication information is carried in the RRC signaling, the MAC CE or the physical layer signaling” is anticipated by the base station 105-c of Figure 9 that transmits URLLC data toward URLLC UE 115-g prior to sidelink UE 115-f identifying (detecting) a received indicator (occupation indication information) associated with URLLC traffic as spoken of on page 14, paragraphs [0140]-[0142]; where a MAC layer may perform priority handling and multiplexing of logical channels into transport channels as spoken of on page 9, paragraph [0089].
Regarding claim 7, “a method for multi-service data multiplex transmission, comprising:  receiving an occupation indication information sent by a base station, the occupation indication information is sent by the base station after detecting that a first service data multiplexes a first transmission resource pre-allocated to a second service data, the first transmission resource being a transmission resource capable of multiplex transmission of the first service data and the second service data; and receiving the second service data according to the occupation indication information” is anticipated by a base station that utilizes an indication-based multiplexing approach to convey puncturing to a UE (terminal), where an eMBB UE (for second service data) may detect an indicator (occupation indication information) transmitted by the base station and discard resources reserved for URLLC to improve decoding performance, and where a URLLC UE (for first service data) may detect the indicator (occupation indication 
“Wherein the occupation indication information includes at least one of a time domain resource occupation indication information or a frequency domain resource occupation indication information, the time domain resource occupation indication information is indicated based on a time domain transmission structure of the first service data, a time domain transmission unit structure of the second service data or a predefined time domain transmission unit structure, a time transmission unit of the first service data, a time-frequency transmission unit of the second service data or a predefined time-frequency transmission unit comprises the first transmission resource and a second transmission resource, the second transmission resource is used to transmit the second service data, a priority of the first service data is higher than that of the second service data” is anticipated by the received indicator that contains information such as a flag indicating the existence of URLLC data, frequency or time punctured resources (time/frequency transmission unit structure), etc.; where the URLLC data includes critical information (higher priority) as spoken of on pages 6-7, paragraph [0074].
Lastly, “receiving and saving a correspondence sent by a base station through a predefined manner, resource control RRC signaling, media access control MAC control element or physical layer signaling before the receiving an occupation indication information sent by the base station, wherein the correspondence is between different occupation indication information and whether there is a first service data transmission at an available transmission location configured by the base station for the first service is anticipated by the base station 105-c of Figure 9 that transmits URLLC data (sends correspondence) toward URLLC UE 115-g prior to (before) sidelink UE 115-f identifying (detecting) a received indicator (occupation indication information) associated with URLLC traffic as spoken of on page 14, paragraphs [0140]-[0142].
Regarding claim 10, “wherein the occupation indication information is carried in the RRC signaling, the MAC CE or the physical layer signaling” is anticipated by the base station 105-c of Figure 9 that transmits URLLC data toward URLLC UE 115-g prior to sidelink UE 115-f identifying (detecting) a received indicator (occupation indication information) associated with URLLC traffic as spoken of on page 14, paragraphs [0140]-[0142]; where a MAC layer may perform priority handling and multiplexing of logical channels into transport channels as spoken of on page 9, paragraph [0089].
Regarding claim 12, “a terminal, comprising:  a processor; a memory, storing executable instructions of the processor; wherein the processor is configured to:  receive an occupation indication information sent by a base station, the occupation indication information is sent by the base station after detecting that a first service data multiplexes a first transmission resource pre-allocated to a second service data, the first transmission resource being a transmission resource capable of multiplex transmission of the first service data and the second service data; and receive the second service data according to the occupation indication information” is anticipated by a base station that utilizes an indication-based multiplexing approach to convey puncturing to a UE (terminal), where an eMBB UE (for second service data) may detect an indicator (occupation indication information) transmitted by the base station and discard resources reserved for URLLC to improve decoding performance, and where a URLLC 
“Wherein the occupation indication information includes at least one of a time domain resource occupation indication information or a frequency domain resource occupation indication information, the time domain resource occupation indication information is indicated based on a time domain transmission structure of the first service data, a time domain transmission unit structure of the second service data or a predefined time domain transmission unit structure, a time transmission unit of the first service data, a time-frequency transmission unit of the second service data or a predefined time-frequency transmission unit comprises the first transmission resource and a second transmission resource, the second transmission resource is used to transmit the second service data, a priority of the first service data is higher than that of the second service data” is anticipated by the received indicator that contains information such as a flag indicating the existence of URLLC data, frequency or time punctured resources (time/frequency transmission unit structure), etc.; where the URLLC data includes critical information (higher priority) as spoken of on pages 6-7, paragraph [0074].
Lastly, “wherein the processor is further configured to:  receive and save a correspondence sent by a base station through a predefined manner, resource control RRC signaling, media access control MAC control element or physical layer signaling before the first receiving module receives an occupation indication information sent by is anticipated by the base station 105-c of Figure 9 that transmits URLLC data (sends correspondence) toward URLLC UE 115-g prior to (before) sidelink UE 115-f identifying (detecting) a received indicator (occupation indication information) associated with URLLC traffic as spoken of on page 14, paragraphs [0140]-[0142].
Regarding claim 15, “wherein the occupation indication information is carried in the RRC signaling, the MAC CE or the physical layer signaling” is anticipated by the base station 105-c of Figure 9 that transmits URLLC data toward URLLC UE 115-g prior to sidelink UE 115-f identifying (detecting) a received indicator (occupation indication information) associated with URLLC traffic as spoken of on page 14, paragraphs [0140]-[0142]; where a MAC layer may perform priority handling and multiplexing of logical channels into transport channels as spoken of on page 9, paragraph [0089].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lin et al. (U.S. 2018/0167164) (hereinafter “Lin”).
Regarding claims 6, 11, and 16, Li teaches claims 5, 10, and 15 as described above.  Li does not explicitly teach “wherein, when the occupation indication information is carried in the physical layer signaling, the occupation indication information is sent at a fixed position of a downlink control information DCI with a fixed or configurable information length”.
However, Lin teaches a system and method for URLLC transmission where a UE 501 receives an URLLC burst from eNB 502 with L1 signaling (physical layer signaling) at a control region (fixed position of DCI) of eMBB; where the L1 signaling may indicate the URLLC data occasion (occupation indication information); and where the UE 501 monitors and detects L1 signaling at the control region of eMBB in every mini-slot (information length) as spoken of on pages 3-4, paragraph [0035]; as well as page 4, paragraph [0036].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to carry the occupation indication information of Li in physical layer signaling as taught in Lin in order to provide an effective method for allowing the UE to determine a resource block allocation for URLLC data when URLLC transmission is multiplexed with eMBB transmission as spoken of on page 4, paragraph [0036] of Lin.
Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive.
As an initial matter, Applicant submits that the applied prior art references Li and Lin may not qualify as prior art due to a potential lack of supporting disclosure in their respective provisional applications.  
However, upon further review of the provisional applications, supporting disclosure was found and Examiner maintains that Li and Lin both qualify as prior art.
Specifically, provisional application 62/466839 of Li provides supporting disclosure for the cited portions of Li for example on page 14, paragraph [0064], as well as pages 29-30, paragraphs [0112]-[0114].
Also, provisional application 62/432736 of Lin provides supporting disclosure for the cited portions of Lin for example on pages 4-5, and 15.
For these reasons, Examiner maintains that Li and Lin both qualify as applicable prior art.
It is Office practice to apply publications of non-provisional applications in prior art rejections rather than provisional applications themselves as provisional applications are not published documents.
  Regarding claims 1, 7, and 12, Applicant argues that Li is silent regarding the limitation “the occupation indication information includes at least one of a time domain resource occupation indication information or a frequency domain resource occupation indication information, the time domain resource occupation indication information is indicated based on a time domain transmission structure of the first service data, a time or a predefined time domain transmission unit structure, a time transmission unit of the first service data, a time-frequency transmission unit of the second service data or a predefined time-frequency transmission unit comprises the first transmission resource and a second transmission resource, the second transmission resource is used to transmit the second service data, a priority of the first service data is higher than that of the second service data”.
However, as provided in the previous Office Action and reiterated above, Li teaches the received indicator that contains information such as a flag indicating the existence of URLLC data, frequency or time punctured resources (time/frequency transmission unit structure), etc.; where the URLLC data includes critical information (higher priority) as spoken of on pages 6-7, paragraph [0074].
Applicant also argues that Li silent regarding the limitation “receiving and saving a correspondence sent by a base station through a predefined manner, resource control RRC signaling, media access control MAC control element or physical layer signaling before the receiving an occupation indication information sent by the base station, wherein the correspondence is between different occupation indication information and whether there is a first service data transmission at an available transmission location configured by the base station for the first service data”.
However, as provided in the previous Office Action and reiterated above, Li teaches the base station 105-c of Figure 9 that transmits URLLC data (sends correspondence) toward URLLC UE 115-g prior to (before) sidelink UE 115-f identifying .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467